

Exhibit 10.2


BAUSCH HEALTH COMPANIES INC.
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is hereby entered into as of August
2, 2018 (the “Effective Date”), retroactive to July 16, 2018, by and between
Bausch Health Companies Inc., a Canadian corporation (the “Company”), and Joseph
F. Gordon, an individual (the “Executive”) (hereinafter collectively referred to
as “the parties”). Where the context requires, references to the Company shall
include the Company’s subsidiaries and affiliates.
RECITALS
WHEREAS, the Company desires to employ Executive for the period provided in this
Agreement, and Executive desires to accept such employment with the Company,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:
1.Commencement Date; Term; Effect on Other Agreements. The employment term (the
“Employment Term”) of Executive’s employment under this Agreement shall be for
the period commencing on July 16, 2018 (the “Commencement Date”) and ending on
the third (3rd) anniversary of the Commencement Date. Thereafter, the Employment
Term shall extend automatically for consecutive periods of one year unless
either party provides notice of non-renewal not less than ninety (90) days prior
to the end of the Employment Term as then in effect.
2.    Employment. During the Employment Term:
(a)
Executive shall be employed as President & Co-Head Bausch & Lomb/International
of the Company. Executive shall report directly to the Chief Executive Officer
of the Company. Executive shall perform the duties, undertake the
responsibilities and exercise the authority customarily performed, undertaken
and exercised by persons situated in similar executive capacities.

(b)
Excluding periods of vacation and sick leave to which Executive is entitled and
other service outside of the Company contemplated in this Section 2(b),
Executive shall devote Executive’s full professional time and attention to the
business and affairs of the Company to discharge the responsibilities of
Executive hereunder. Prior to joining or agreeing to serve on corporate, civil
or charitable boards or committees, Executive shall obtain approval of the



1
    

--------------------------------------------------------------------------------

    


Chief Executive Officer. Executive may manage personal and family investments,
participate in industry organizations and deliver lectures at educational
institutions, so long as such activities do not interfere with the performance
of Executive’s responsibilities hereunder. It is understood that, during
Executive’s employment by the Company, Executive shall not engage in any
activities that constitute a conflict of interest with the interests of the
Company or its direct and indirect subsidiaries, as outlined in the Company’s
conflict of interest policies for employees and executives in effect from time
to time.
(c)
Executive shall be subject to and shall abide by each of the personnel policies
applicable to senior executives, including but not limited to any policy
restricting pledging and hedging investments in Company equity by Company
executives, any policy the Company adopts regarding the recovery of incentive
compensation (sometimes referred to as “clawback”) and any additional clawback
provisions as required by law and applicable listing rules. This Section 2(c)
shall survive the termination of the Employment Term.

(d)
Subject to Sections 7, 8 and 9 hereof, Executive’s employment with the Company
is “at will,” such that each of Executive or the Company has the option to
terminate Executive’s employment at any time, with or without advance notice,
and with or without Cause or with or without Good Reason. This Agreement does
not constitute an express or implied agreement of continuing or long term
employment. The at-will nature of Executive’s employment can be altered only by
a written agreement specifying the altered status of Executive’s employment.
Such written agreement must be signed by both Executive and the Chief Executive
Officer of the Company.

3.    Annual Compensation.
(a)
Base Salary. During the Employment Term, Executive shall be paid an annual base
salary of $550,000 (“Base Salary”). The Base Salary shall be payable in
accordance with the Company’s regular payroll practices as then in effect.
During the Employment Term, the Base Salary will be reviewed annually and is
subject to adjustment at the discretion of the Talent and Compensation Committee
of the Board (the “Committee”).



2
    

--------------------------------------------------------------------------------

    


(b)
Performance Bonus.

(1)
Subject to the terms of the Company’s annual incentive cash bonus program as in
effect from time to time and the provisions hereof, for each fiscal year of the
Company ending during the Employment Term (commencing with July 1st of the 2018
fiscal year), Executive shall be eligible to receive a target annual cash bonus
of 80% of Base Salary (such target bonus, as may hereafter be increased, the
“Target Bonus”) with the opportunity to receive a maximum annual cash bonus of
160% of the Target Bonus. Annual bonuses, if any, will be payable in the
Company’s discretion and in accordance with the Company’s customary practices
applicable to bonuses paid to similarly situated executives of the Company.

4.    Additional Compensation.
(a)
Ongoing Grants. Executive will be eligible for consideration for future equity
grants during the Employment Term in the sole discretion of the Chief Executive
Officer of the Company and the Committee, with such awards to be granted at the
same time and in the same mix of awards as granted to similarly situated
executives of the Company.

5.    Share Ownership Commitment. Executive agrees to comply with any share
ownership requirements adopted by the Company applicable to Executive, which
shall be on the same terms as similarly situated executives of the Company.
6.    Other Benefits. During the Employment Term:
(a)
Employee Benefits. Executive shall be entitled to participate in all employee
benefit plans, practices and programs maintained by the Company, and made
available to employees generally (taking into account jurisdictional
differences), including, without limitation, all pension, retirement, profit
sharing, savings, medical, hospitalization, disability, dental, life or travel
accident insurance benefit plans in accordance with the terms of the plans as in
effect from time to time. Executive’s participation in such plans, practices and
programs shall be on the same basis and terms as are applicable to similarly
situated executives of the Company.

(b)
Business Expenses. Upon submission of proper invoices in accordance with, and
subject to, the Company’s normal policies and procedures, Executive shall be
entitled to receive prompt reimbursement of all reasonable out-of-



3
    

--------------------------------------------------------------------------------

    


pocket business, entertainment and travel expenses incurred by him in connection
with the performance of Executive’s duties hereunder.
(c)
Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive’s employment under
this Agreement, pursuant to the following:

(1)
Executive shall be entitled to annual vacation in accordance with and subject to
the policies as periodically established for similarly situated executives of
the Company; and

(2)
Executive shall be entitled to sick leave (without loss of pay) in accordance
with the Company’s policies as in effect from time to time.

7.    Termination. Executive’s employment with the Company hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, to the extent
required by Section 409A (“Section 409A”) of the Internal Revenue Code of 1986,
as amended (the “Code”), Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement until he would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A.
(a)
Death. Executive’s employment shall be terminated as of the date of Executive’s
death and Executive’s beneficiaries shall be entitled to the benefits provided
in Section 9(b) hereof.

(b)
Disability. The Company may terminate Executive’s employment, on written notice
to Executive after having established Executive’s Disability and while Executive
remains Disabled, and Executive shall be entitled to the benefits provided in
Section 9(b) hereof. For purposes of this Agreement, “Disability” shall have the
meaning assigned to such term in the Plan.

(c)
Cause. The Company may terminate Executive’s employment for Cause effective as
of the date of the Notice of Termination (as defined in Section 8 hereof) and
Executive shall be entitled to the benefits provided in Section 9(a) hereof.
“Cause” shall mean, for purposes of this Agreement: (1) conviction of any felony
(other than one related to a vehicular offense) or other criminal act involving
fraud; (2) willful misconduct that results in a material economic detriment to
the Company; (3) material violation of Company policies and directives, which is
not cured after written notice and



4
    

--------------------------------------------------------------------------------

    


an opportunity for cure; (4) continued refusal by Executive to perform
Executive’s duties after written notice identifying the deficiencies and an
opportunity for cure; and (5) a material violation by Executive of any of the
covenants to the Company set forth in Sections 12, 13, 15 and 16 hereof. No
action or inaction shall be deemed willful if (x) not demonstrably willful and
(y) taken, or not taken, by Executive in good faith and with the understanding
that such action, or inaction, was not adverse to the best interests of the
Company. References in this paragraph to the Company shall also include direct
and indirect subsidiaries of the Company, and materiality shall be measured
based on the action or inaction and the impact upon the Company taken as a
whole. Without limiting the other rights of the Company under this Section 7,
the Company may suspend, without pay, Executive upon Executive’s indictment for
the commission of a felony as described under clause (1) above. Such suspension
may remain effective until such time as the indictment is either dismissed or a
verdict of not guilty has been entered. If such indictment does not result in a
conviction, as soon as practicable following such dismissal or verdict, the
Company shall pay Executive the base salary and target bonus amount that
Executive would have received for the period during which Executive was
suspended without pay (with interest from the date such amounts would otherwise
have been paid at the short-term applicable federal rate, compounded
semi-annually, as determined under Section 1274 of the Code for the month in
which payment would have been made but for the delay) and Executive will receive
vesting credit for purposes of Executive’s outstanding equity awards.
(d)
Without Cause. The Company may terminate Executive’s employment without Cause.
The Company shall deliver to Executive a Notice of Termination (as defined in
Section 8 hereof) not less than thirty (30) days prior to the termination of
Executive’s employment without Cause and the Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period, and Executive shall be entitled to the benefits
provided in Section 9(c) hereof.

(e)
Good Reason. Executive may terminate Executive’s employment for Good Reason (as
defined below) by delivering to the Company a Notice of Termination not less
than thirty (30) days prior to the termination of Executive’s employment for
Good Reason and no more than one hundred fifty (150) days following the initial
existence of the event or condition constituting Good Reason. The Company shall
have the option of terminating Executive’s duties and responsibilities prior to
the expiration of such thirty



5
    

--------------------------------------------------------------------------------

    


(30) day notice period, and Executive shall be entitled to the benefits provided
in Section 9(c) hereof. For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the events or conditions described in clauses (1)
through (4) below which are not cured by the Company (if susceptible to cure by
the Company) within thirty (30) days after the Company has received written
notice from Executive within ninety (90) days of the initial existence of the
event or condition constituting Good Reason specifying the particular events or
conditions which constitute Good Reason and the specific cure requested by
Executive.
(1)
Diminution of Responsibility. (A) Any material reduction in Executive’s duties
or responsibilities as President & Co-Head Bausch & Lomb/International, as in
effect immediately prior thereto (other than a reduction where Executive is
provided with other duties or responsibilities substantially comparable to
Executive’s overall duties and responsibilities prior to such reduction) or (B)
removal of Executive from the position of President & Co-Head Bausch &
Lomb/International of the Company, except, in each case, in connection with the
termination of Executive’s employment for Disability, Cause, as a result of
Executive’s death or by Executive other than for Good Reason;

(2)
Compensation Reduction. Any reduction in Executive’s Base Salary or Target Bonus
opportunity which is not comparable to reductions in the base salary or target
bonus opportunity of other similarly situated executives of the Company;

(3)
Relocation. Any relocation of Executive’s primary place of business that results
in an increase of Executive’s one-way commute by fifty (50) miles or more;
provided that the Company’s request that Executive travel from time to time on
behalf of the Company shall not constitute Good Reason; or

(4)
Company Breach. Any other material breach by the Company of any material
provision of this Agreement.

(f)
Without Good Reason. Executive may voluntarily terminate Executive’s employment
without Good Reason by delivering to the Company a Notice of Termination not
less than thirty (30) days prior to the termination of Executive’s employment
and the Company shall have the option of



6
    

--------------------------------------------------------------------------------

    


terminating Executive’s duties and responsibilities prior to the expiration of
such thirty (30) day notice period, and Executive shall be entitled to the
benefits provided in Section 9(a) hereof through the last day of such notice
period.
(g)
Notice of Non-Renewal. Executive’s employment shall terminate upon expiration of
the Employment Term as then in effect following timely provision by either party
of notice of non-renewal in accordance with Section 1 hereof, and Executive
shall be entitled to the benefits provided in Section 9(d) hereof.

8.    Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).
9.    Compensation Upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits: provided, however, that any such benefits to which Executive is
hereunder entitled shall be offset by those benefits that Executive receives, if
any, under applicable law or otherwise:
(a)
Termination by the Company for Cause or by Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive all amounts earned or
accrued hereunder through the termination date, including:

(1)
reimbursement for reasonable and necessary expenses incurred by Executive on
behalf of the Company for the period ending on the termination date;

(2)
any previous compensation which Executive has previously deferred (including any
interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect;



7
    

--------------------------------------------------------------------------------

    


(3)
equity and incentive awards, to the extent previously vested, shall be paid or
delivered to Executive in accordance with the terms of such awards; and

(4)
any amount or benefit as provided under any benefit plan or program (the
foregoing items in clauses (1) through (4) being collectively referred to as the
“Accrued Compensation”).

(b)
Termination by the Company for Disability or Death. If Executive’s employment is
terminated by the Company for Disability or by reason of Executive’s death,
then, subject to Section 17(e) hereof, Executive shall be entitled to the
benefits provided in this Section 9(b).

(1)
The Company shall pay Executive (or Executive’s beneficiaries, as applicable)
the Accrued Compensation;

(2)
The Company shall pay to Executive (or Executive’s beneficiaries, as applicable)
within sixty (60) days following the termination date, any bonus earned but
unpaid in respect of any fiscal year preceding the termination date; and

(3)
Each unvested equity award held by Executive at the time of termination shall be
governed by the terms of the applicable award agreement.

(c)
Termination by the Company Without Cause or by Executive for Good Reason. If
Executive’s employment by the Company shall be terminated by the Company without
Cause or by Executive for Good Reason, then, subject to Section 17(e) hereof,
Executive shall be entitled to the benefits provided in this Section 9(c).

(1)
The Company shall pay to Executive any Accrued Compensation;

(2)
The Company shall pay to Executive any bonus earned but unpaid in respect of any
fiscal year preceding the termination date within sixty (60) days following the
termination date;

(3)
The Company shall pay to Executive a bonus or incentive award in respect of the
fiscal year in which Executive’s termination date occurs in an amount equal to
the product of (A) the lesser of (x) the bonus or incentive award that Executive
would have been entitled to receive



8
    

--------------------------------------------------------------------------------

    


based on actual achievement against the stated performance objectives and (y)
Executive’s Target Bonus and (B) a fraction (x) the numerator of which is the
number of days in such fiscal year through termination date and (y) the
denominator of which is 365 (provided that if such termination occurs in
contemplation of a Change in Control (as defined in the Plan) or within twelve
months following a Change in Control, then in the forgoing calculation, the
amount under (A) above shall be equal to Executive’s Target Bonus). Any bonus or
incentive award payable to Executive under this clause (3) shall be paid in a
lump sum payment by March 15 of the year following the fiscal year in which
Executive’s termination date occurs;
(4)
The Company shall pay Executive as severance pay, in lieu of any further
compensation (except as provided in this Section 9(c)) for the periods
subsequent to the termination date, an amount in cash, which amount shall be
payable in a lump sum payment within sixty (60) days following such termination
(subject to Section 10 hereof), equal to one (1) times (or, if such termination
occurs in contemplation of a Change in Control or within twelve months following
a Change in Control, two (2) times) the sum of Executive’s Base Salary and
Target Bonus, in each case, as in effect immediately prior to termination and
without regard to any reduction thereto which constitutes Good Reason;

(5)
Each unvested equity award held by Executive at the time of termination shall be
governed by the terms of the applicable award agreement; and

(6)
The Company shall provide Executive with continued coverage through the first
anniversary of the termination date under any health, medical, dental or vision
program or policy in which Executive (and Executive’s dependents, as applicable)
participated in as of the time of Executive’s employment termination on terms no
less favorable to Executive and Executive’s dependents than those applicable to
actively employed senior executives of the Company; provided, however, that
Executive shall be solely responsible for any taxes incurred in respect of such
coverage; and provided, further, that the Company may modify the continuation
coverage contemplated by this Section 9(c)(6) (including by providing a lump-sum
cash



9
    

--------------------------------------------------------------------------------

    


payment equal to the value for Executive of the continuation coverage provided
herein) to the extent reasonably necessary to avoid the imposition of any excise
taxes on the Company for failure to comply with the nondiscrimination
requirements of the Patient Protection and Affordable Care Act of 2010, as
amended, and/or the Health Care and Education Reconciliation Act of 2010, as
amended (to the extent applicable).
(d)
Expiration of Employment Term Upon Notice of Non-Renewal. If Executive’s
employment terminates upon expiration of the Employment Term as then in effect
following timely provision by either party of notice of non-renewal in
accordance with Section 1 hereof, then, subject to Section 17(e) hereof,
Executive shall be entitled to the benefits provided in this Section 9(d).

(1)
If such notice is submitted by Executive, then Executive shall be entitled only
to the benefits provided in Section 9(a) hereof;

(2)
If such notice is submitted by the Company, then Executive shall be entitled to
the benefits provided in Section 9(a) hereof (subject to the requirements set
forth in Section 17(e) hereof).

(e)
Executive shall not be required to mitigate the amount of any payment provided
for under this Section 9 by seeking other employment or otherwise and no such
payment shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.

10.    Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A or, if not so exempt, to be paid or
provided in a manner which complies with the requirements of such section, and
intend that this Agreement shall be construed and administered in accordance
with such intention. If any payments or benefits due to Executive hereunder
would cause the application of an accelerated or additional tax under Section
409A, such payments or benefits shall be restructured in a mutually agreed upon
manner that to the extent possible preserves the economic benefit and original
intent thereof but does not cause such an accelerated or additional tax. For
purposes of the limitations on nonqualified deferred compensation under Section
409A, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Without limiting the foregoing and
notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A amounts that would otherwise be payable and benefits that


10
    

--------------------------------------------------------------------------------

    


would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s separation from service shall instead
be paid on the first business day after the date that is six months following
Executive’s termination date (or death, if earlier). Notwithstanding anything to
the contrary in this Agreement, all (A) reimbursements and (B) in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit.
11.    Employee Protection. Nothing in this Agreement or otherwise limits
Executive’s ability to communicate directly with and provide information,
including documents, not otherwise protected from disclosure by any applicable
law or privilege to the Securities and Exchange Commission (the “SEC”) or any
other federal, state or local governmental agency or commission (“Government
Agency”) regarding possible legal violations, without disclosure to the Company.
The Company may not retaliate against Executive for any of these activities, and
nothing in this Agreement or otherwise requires Executive to waive any monetary
award or other payment that Executive might become entitled to from the SEC or
any other Government Agency.
12.    Records and Confidential Data.
(a)
Executive acknowledges that in connection with the performance of Executive’s
duties during the Employment Term, the Company will make available to Executive,
or Executive will have access to, certain Confidential Information (as defined
below) of the Company and its affiliates. Executive acknowledges and agrees that
any and all Confidential Information disclosed to, or learned or obtained by,
Executive during the course of Executive’s employment by the Company or
otherwise, whether developed by Executive alone or in conjunction with others or
otherwise, shall be and is the sole and exclusive property of the Company and
its affiliates and Executive hereby assigns to the Company any and all right,
title and interest Executive may have or acquire in and to such Confidential
Information.

(b)
Except as provided in Section 11 hereof, the Confidential Information will be
kept confidential by Executive, will not be used in any manner which is
detrimental to the Company, will not be used other than in connection with
Executive’s discharge of Executive’s duties hereunder, and will be safeguarded
by Executive from unauthorized disclosure. Executive



11
    

--------------------------------------------------------------------------------

    


acknowledges and agrees that the confidentiality restrictions set forth herein
shall apply to any and all Confidential Information disclosed to, or learned or
obtained by, Executive, whether before, on or after the date hereof. For the
avoidance of doubt, nothing in this Section 12(b) shall prevent Executive from
complying with a valid legal requirement (whether by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information or from exercising any legally protected whistleblower rights
(including under Rule 21F under the Securities Exchange Act of 1934, as amended)
as set forth in Section 11.
(c)
Following the termination of Executive’s employment hereunder, as soon as
possible after the Company’s written request, Executive will return to the
Company all written Confidential Information which has been provided to
Executive and Executive will return or destroy (or cooperate with any reasonable
Company requested process to return or destroy) all copies of any analyses,
compilations, studies or other documents prepared by Executive or for
Executive’s use containing or reflecting any Confidential Information, except as
provided in Section 11. Within five (5) business days of the receipt of such
request by Executive, he shall, upon written request of the Company, deliver to
the Company a document certifying that such written Confidential Information has
been returned or destroyed in accordance with this Section 12(c).

(d)
For the purposes of this Agreement, “Confidential Information” shall mean all
confidential and proprietary information of the Company and its affiliates,
including, without limitation, information derived from reports, investigations,
experiments, research, work in progress, drawings, designs, plans, proposals,
codes, marketing and sales programs, client lists, client mailing lists,
supplier lists, financial projections, cost summaries, pricing formula,
marketing studies relating to prospective business opportunities and all other
know-how, trade secrets, inventions, concepts, ideas, materials, or information
developed, prepared or performed for or by the Company or its affiliates. For
purposes of this Agreement, the Confidential Information shall not include and
Executive’s obligation’s shall not extend to information that Executive can
demonstrate with competent evidence is (i) generally available to the public
without any action or involvement by Executive or (ii) independently obtained by
Executive from a third party on a non-confidential and authorized basis.
Notwithstanding anything in this Section 12 to the contrary, Executive may
disclose Confidential Information: (1) as



12
    

--------------------------------------------------------------------------------

    


set forth in Section 11; and (2) to the extent it is required to be disclosed by
law or pursuant to judicial process or administrative subpoena. To the extent
that Confidential Information is required to be disclosed by law or pursuant to
judicial process or administrative subpoena, Executive shall first give written
notice to the Company and reasonably cooperate with the Company to obtain a
protective order or other measures preserving the confidential treatment of such
Confidential Information and requiring that the information or documents so
disclosed be used only for the purposes required by law or pursuant to judicial
process or administrative subpoena, except as provided in Section 11 and subject
to Section 12(e).
(e)
Pursuant to Section 7 of the Defend Trade Secrets Act of 2016 (which added 18
U.S.C. § 1833(b)), the Company and Executive acknowledge and agree that
Executive shall not have criminal or civil liability under any federal or State
trade secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition and without limiting the preceding sentence, if
Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and may use the trade secret information in the court
proceeding, if Executive (X) files any document containing the trade secret
under seal and (Y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement or otherwise is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by such Section.

(f)
In connection with Executive’s employment with the Company, Executive will not
use any confidential or proprietary information Executive may have obtained in
connection with employment with Executive’s current or any prior employer.

(g)
Executive’s obligations under this Section 12 shall survive the termination of
the Employment Term.



13
    

--------------------------------------------------------------------------------

    


13.    Covenant Not to Solicit and Not to Compete; Non-Disparagement.
(a)
Covenants Not to Solicit or to Interfere. To protect the Confidential
Information, Company Intellectual Property (as defined below) and other trade
secrets of the Company and its affiliates, Executive agrees, during the
Employment Term and for a period of twelve (12) months after Executive’s
cessation of employment with the Company (the “Restricted Period”), not to
solicit, hire or participate in or assist in any way in the solicitation or hire
of any employees of the Company or any of its subsidiaries (or any person who
was an employee of the Company or any of its subsidiaries during the six-month
period preceding such action). For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence employees of the Company or any of its subsidiaries to become employed
with any other person, partnership, firm, corporation or other entity.

In addition, to protect the Confidential Information, Company Intellectual
Property and other trade secrets of the Company and its affiliates, Executive
agrees, during the Employment Term and the Restricted Period, not to (x) solicit
any client or customer to receive services or to purchase any good or services
in competition with those provided by the Company or any of its subsidiaries or
(y) interfere or attempt to interfere in any material respect with the
relationship between the Company or any of its subsidiaries on one hand and any
client, customer, supplier, investor, financing source or capital market
intermediary on the other hand. For purposes of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence clients or customers of the Company or any of its affiliates to accept
the services or goods of any other person, partnership, firm, corporation or
other entity in competition with those provided by the Company or any of its
affiliates.
Executive agrees that the covenants contained in this Section 13(a) are
reasonable and desirable to protect the Confidential Information and Company
Intellectual Property of the Company and its affiliates; provided that
solicitation through general advertising or the provision of references shall
not constitute a breach of such obligations.
(b)
Covenant Not to Compete. To protect the Confidential Information, Company
Intellectual Property and other trade secrets of the Company and its affiliates,
Executive agrees, during the Employment Term and the



14
    

--------------------------------------------------------------------------------

    


Restricted Period, not to engage in Prohibited Activities (as defined below) in
any country in which the Company or any of its affiliates conducts business, or
plans to conduct business, during the Employment Term. For the purposes of this
Agreement, the term “Prohibited Activities” means directly or indirectly
engaging as an owner, employee, partner, member, consultant or agent of any
entity that derives more than 10% of its consolidated revenue from the
development, manufacturing, marketing and/or distribution (directly or
indirectly) of branded or generic prescription or non-prescription
pharmaceuticals or medical devices for treatments in the fields of neurology,
dermatology, gastroenterology or ophthalmology; provided that Prohibited
Activities shall not mean Executive’s investment in securities of a
publicly-traded company equal to less than five (5%) percent of such company’s
outstanding voting securities; and provided, further, that, for the avoidance of
doubt, Executive complies with the obligations set forth in Sections 12, 13(a)
and 13(c) hereof. Executive agrees that the covenants contained in this Section
13(b) are reasonable and desirable to protect the Confidential Information and
Company Intellectual Property of the Company and its affiliates.
(c)
Non-Disparagement. Executive agrees not to make written or oral statements about
the Company, its subsidiaries or affiliates, or its directors, executive
officers or non-executive officer employees that are negative or disparaging,
except as provided in Section 11 hereof. The Company shall instruct its
directors and executive officers to not make written or oral statements about
Executive that are negative or disparaging. Notwithstanding the foregoing,
nothing in this Agreement or otherwise shall preclude Executive, the Company,
its subsidiaries and affiliates, and the Company’s directors and executive
officers from communicating or testifying truthfully to the extent required by
law to any federal, state, provincial or local governmental agency or in
response to a subpoena to testify issued by a court of competent jurisdiction.

(d)
It is the intent and desire of Executive and the Company that the restrictive
provisions of this Section 13 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 13 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete there from the
portion so determined to be invalid or unenforceable, such deletion



15
    

--------------------------------------------------------------------------------

    


to apply only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.
(e)
Executive’s obligations under this Section 13 shall survive the termination of
the Employment Term.

14.    Remedies for Breach of Obligations under Sections 12 or 13 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 12 or 13 hereof. Accordingly, Executive
agrees that the Company may be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by Executive of Executive’s obligations under Sections 12 or 13 hereof.
Executive agrees that process in any or all of those actions or proceedings may
be served by registered mail, addressed to the last address provided by
Executive to the Company, or in any other manner authorized by law. This Section
14 shall survive the termination of the Employment Term.
15.    Cooperation.
(a)
Following Executive’s termination of employment for any reason, except as
provided in Section 11 hereof, Executive agrees to make himself reasonably
available to cooperate with the Company and its affiliates in matters that
materially concern: (i) requests for information about the services Executive
provided to the Company and its affiliates during Executive’s employment with
the Company and its affiliates, (ii) the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company and its affiliates which relate to events or occurrences
that transpired while Executive was employed the Company and its affiliates and
as to which Executive has, or would reasonably be expected to have, personal
experience, knowledge or information or (iii) any investigation or review by any
federal, state or local regulatory, quasi-regulatory or self-governing authority
(including, without limitation, the US Department of Justice, the US Federal
Trade Commission or the SEC) as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by the
Company and its affiliates. Executive’s cooperation shall include: (A) making
himself reasonably available to meet and speak with officers or employees of the
Company, the Company’s counsel or any third-parties at the request of the
Company at times and locations to be determined by the Company reasonably and in
good faith, taking into account the Company’s business and Executive’s business
and personal needs (the “Company Cooperation”) and (B) giving accurate and
truthful



16
    

--------------------------------------------------------------------------------

    


information at any interviews and accurate and truthful testimony in any legal
proceedings or actions (the “Witness Cooperation”). Nothing in this Section
15(a) shall be construed to limit in any way any rights Executive may have at
applicable law not to provide testimony with regard to specific matters. Unless
required by law or legal process, Executive will not knowingly or intentionally
furnish information to or cooperate with any non-governmental entity (other than
the Company) in connection with any potential or pending proceeding or legal
action involving matters arising during Executive’s employment with the Company
and its affiliates, except as provided in Section 11. In addition, at the
request of the Company, Executive shall be required to complete a directors’ and
officers’ questionnaire to facilitate the Company’s preparation and filing of
its proxy statement and periodic reports with the SEC.
(b)
Executive shall not be entitled to any payments in addition to those otherwise
set forth in this Agreement in respect of any Company Cooperation or Witness
Cooperation, regardless of when provided. The Company will reimburse Executive
for any reasonable, out-of-pocket travel, hotel and meal expenses incurred in
connection with Executive’s performance of obligations pursuant to this Section
15 for which Executive has obtained prior approval from the Company.

(c)
Nothing in this Agreement or any other agreement by and between the Parties is
intended to or shall preclude or in any way limit or restrict Executive from
providing accurate and truthful testimony or information to any governmental
agency.

(d)
This Section 15 shall survive the termination of the Employment Term.

16.    Inventions and Intellectual Property.
(a)
Definitions. As used in this Agreement:

(1)
“Intellectual Property” means all patents, invention disclosures, invention
registrations, trademarks, service marks, trade names, trade dress, logos,
domain names, copyrights, mask works, trade secrets, know-how and all other
intellectual property and proprietary rights recognized by any applicable law of
any jurisdiction, and all registrations and applications for registration of,
and all goodwill associated with, the foregoing.



17
    

--------------------------------------------------------------------------------

    


(2)
“Inventions” means all inventions, discoveries, concepts, information, works,
materials, processes, methods, data, software, programs, apparatus, designs and
the like.

(b)
Disclosure. Executive will disclose promptly in writing to the Company any and
all Inventions and Intellectual Property, in each case that Executive conceives,
develops, creates or reduces to practice, either alone or jointly with others,
during the period of Executive’s employment that (1) are conceived, created or
developed using any equipment, supplies, facilities, trade secrets, know-how or
other Confidential Information of the Company or any of its affiliates,
(2) result from any work performed by Executive for the Company or any of its
affiliates and/or (3) otherwise relate to the Company’s or any of its
affiliates’ business or actual or demonstrably anticipated research or
development (collectively, “Company Intellectual Property”).

(c)
Ownership and Assignment. Executive acknowledges and agrees that the Company
will have exclusive title and ownership rights in and to all Company
Intellectual Property. To the extent that exclusive title and/or ownership
rights may not originally vest in the Company as contemplated herein, Executive
hereby irrevocably assigns, transfers, conveys and delivers to the Company all
right, title and interest in and to any and all Company Intellectual Property.
Executive acknowledges and agrees that, with respect to any Company Intellectual
Property that may qualify as a Work Made For Hire as defined in 17 U.S.C. § 101
or other applicable law, such Company Intellectual Property is and will be
deemed a Work Made for Hire and the Company will have the sole and exclusive
right to the copyright (or, in the event that any such Company Intellectual
Property does not qualify as a Work Made for Hire, the copyright and all other
rights thereto are hereby automatically and irrevocably assigned to the Company
as above).

(d)
Prior Inventions. Set forth in Exhibit A (Prior Inventions) attached hereto is a
complete list of all Inventions that Executive has, alone or jointly with
others, conceived, developed created or reduced to practice prior to the
commencement of Executive’s employment with the Company, that are Executive’s
property, and that the Company acknowledges and agrees are excluded from the
scope of this Agreement (collectively, “Prior Inventions”). If disclosure of any
such Prior Invention would cause Executive to violate any prior confidentiality
agreement, Executive understands that he is not to list such Prior Inventions in
Exhibit A but is only to disclose where indicated



18
    

--------------------------------------------------------------------------------

    


a cursory name for each such Prior Invention, a listing of each person or entity
to whom it belongs, and the fact that full disclosure as to such Prior
Inventions has not been made for that reason (it being understood that, if no
Invention or disclosure is provided in Exhibit A, Executive hereby represents
and warrants that there are no Prior Inventions). If, in the course of
Executive’s employment with the Company, Executive incorporates any Prior
Invention into any Company product, process or machine or otherwise uses any
Prior Invention, Executive hereby grants to the Company and its affiliates a
worldwide, non-exclusive, irrevocable, perpetual, fully paid-up and royalty-free
license (with rights to sublicense through multiple tiers of sublicensees) to
use, reproduce, modify, make derivative works of, publicly perform, publicly
display, make, have made, sell, offer for sale, import and otherwise exploit
such Prior Invention for any purpose.
(e)
Non-Assignable Inventions. If Executive is an employee whose principal work
location is in California, Illinois, Kansas, Minnesota or Washington State, the
provisions regarding Executive’s assignment of Company Intellectual Property to
the Company in Section 16(c) hereof do not apply to certain Inventions
(“Non-Assignable Inventions”) as specified in the statutory code of the
applicable state. Executive acknowledges having received and reviewed
notification regarding such Non-Assignable Inventions pursuant to such states’
codes.

(f)
Waiver of Moral Rights. To the extent that Executive may do so under applicable
law, Executive hereby transfers to the Company any and all Moral Rights that
Executive may possess or acquire in or with respect to any Company Intellectual
Property. Insofar as any of Executive’s Moral Rights cannot be so assigned or
transferred, to the extent that Executive may do so under applicable law,
Executive hereby waives and agrees never to assert any Moral Rights that
Executive may have in or with respect to any Company Intellectual Property, even
after termination of any work on behalf of the Company. As used in this
Agreement, “Moral Rights” means any and all rights to claim authorship of a
work, to object to or prevent the modification or destruction of a work, or to
withdraw from circulation or control the publication or distribution of a work,
and any similar right, existing under any applicable law of any jurisdiction,
regardless of whether or not such right is denominated or generally referred to
as a “moral right.”

(g)
Further Assurances. Executive shall give the Company and its affiliates all
reasonable assistance and execute all documents necessary to assist with



19
    

--------------------------------------------------------------------------------

    


enabling the Company and its affiliates to prosecute, perfect, register, record,
enforce and defend any of their rights in any Company Intellectual Property and
Confidential Information.
(h)
This Section 16 shall survive the termination of the Employment Term.

17.    Miscellaneous.
(a)
Successors and Assigns.

(1)
This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns. The Company may not assign or
delegate any rights or obligations hereunder except to a successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, as applicable.
Except for purposes of determining the occurrence of a Change in Control, the
term “the Company” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the Company, as
the case may be, (including this Agreement) whether by operation of law or
otherwise.

(2)
Neither this Agreement nor any right or interest hereunder shall be assignable
or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the, laws of descent and distribution.

(3)
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal personal representatives.

(b)
Notice. For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) shall be in
writing and shall be deemed to have been duly given when personally delivered or
sent by Certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to each other party; provided
that all notices to the Company shall be directed to the attention of the
General Counsel of the Company. All notices and communications shall be deemed
to have been received on the date of delivery thereof or on the third business
day after the mailing thereof, except that notice of change of address shall be
effective only upon receipt.



20
    

--------------------------------------------------------------------------------

    


(c)
Indemnity Agreement. The Company agrees to indemnify and hold Executive harmless
to the fullest extent permitted by applicable law for actions taken as a
director or officer of the Company, as in effect at the time of the subject act
or omission. In connection therewith, Executive shall be entitled to the
protection of any insurance policies which the Company elects to maintain
generally for the benefit of the Company’s directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by Executive in
connection with any action, suit or proceeding to which he may be made a party
by reason of Executive’s being or having been a director, officer or employee of
the Company. This provision shall survive any termination of the Employment
Term.

(d)
Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with respect to any amount paid to Executive hereunder. The Company, in its sole
and absolute discretion, shall make all determinations as to whether it is
obligated to withhold any taxes hereunder and the amount hereof.

(e)
Release of Claims. The termination benefits described in Sections 9(b), 9(c) and
9(d)(2) hereof shall be conditioned on Executive delivering to the Company, and
failing to revoke, a signed release of claims acceptable to the Company within
twenty-one (21) days following Executive’s termination date; provided, however,
that Executive shall not be required to release any rights Executive has to be
indemnified by the Company under Section 15(c) hereof. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of
Executive’s execution of the release, directly or indirectly, result in
Executive designating the calendar year of payment, and, to the extent required
by Section 409A, if a payment that is subject to execution of the release could
be made in more than one taxable year, payment shall be made in the later
taxable year. Where applicable, references to Executive in this Section 17(e)
shall refer to Executive’s representative or estate.

(f)
Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar



21
    

--------------------------------------------------------------------------------

    


provisions or conditions at the same or at any prior or subsequent time. No
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by any party which are not
expressly set forth in this Agreement.
(g)
Arbitration. If any legally actionable dispute arises under this Agreement or
otherwise which cannot be resolved by mutual discussion between the parties,
then the Company and Executive each agree to resolve that dispute by binding
arbitration before an arbitrator experienced in employment law. Said arbitration
will be conducted in accordance with the rules applicable to employment disputes
of the Judicial Arbitration and Mediation Services (“JAMS”) and the law
applicable to the claim. The parties shall have thirty (30) calendar days after
notice of such arbitration has been given to attempt to agree on the selection
of an arbitrator from JAMS. In the event the parties are unable to agree in such
time, JAMS will provide a list of five (5) available arbitrators and an
arbitrator will be selected from such five member panel provided by JAMS by the
parties alternately striking out one name of a potential arbitrator until only
one name remains. The party entitled to strike an arbitrator first shall be
selected by a toss of a coin. The parties agree that this agreement to arbitrate
includes any such disputes that the Company may have against Executive, or
Executive may have against the Company and/or its related entities and/or
employees, arising out of or relating to this Agreement, or Executive’s
employment or Executive’s termination, including any claims of discrimination or
harassment in violation of applicable law and any other aspect of Executive’s
compensation, employment, or Executive’s termination. The parties further agree
that arbitration as provided for in this Section 17(g) is the exclusive and
binding remedy for any such dispute and will be used instead of any court
action, which is hereby expressly waived, except for any request by any party
for temporary, preliminary or permanent injunctive relief pending arbitration in
accordance with applicable law or for breaches by Executive of Executive’s
obligations under Sections 12, 13, 15 or 16 hereof or for an administrative
claim with an administrative agency. The parties agree that the arbitration
provided herein shall be conducted in or around Morristown, New Jersey, unless
otherwise mutually agreed. The Company shall pay the cost of any arbitration
brought pursuant to this paragraph, excluding, however, the cost of
representation of Executive, unless such cost is awarded in accordance with law
or otherwise awarded by the arbitrators. Except as otherwise provided above, the
arbitrator may award legal fees to the prevailing party



22
    

--------------------------------------------------------------------------------

    


in Executive’s sole discretion; provided that the percentage of fees so awarded
shall not exceed 1% of the net worth of the paying party (i.e., the Company or
Executive). Neither party nor an arbitrator may disclose the existence, content
or results of any arbitration hereunder without the prior written consent of
both parties, except (1) as provided by Section 11; and (2) as may be required
by law.
(h)
Effect of Other Law. Anything herein to the contrary notwithstanding, the terms
of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A, the Dodd-Frank Wall
Street Reform and Consumer Protection Act or other law applicable to the
employment arrangements between Executive and the Company. Any delay in
providing benefits or payments or any failure to provide a benefit or payment
shall not in and of itself constitute a breach of this Agreement; provided,
however, that the Company shall provide economically equivalent payments or
benefits to Executive to the extent permitted by law as soon as practicable
after such benefits or payments are due. Any request or requirement that
Executive repay compensation that is required under the first sentence of this
Section ‎17(h), or pursuant to a Company policy that is applicable to other
executive officers of the Company and that is designed to advance the legitimate
corporate governance objectives of the Company, shall not in and of itself
constitute a breach of this Agreement.

(i)
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New Jersey applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof.

(j)
No Conflicts. As a condition to the effectiveness of this Agreement, Executive
represents and warrants to the Company that he is not a party to or otherwise
bound by any agreement or arrangement (including, without limitation, any
license, covenant, or commitment of any nature), or subject to any judgment,
decree, or order of any court or administrative agency, that would conflict with
or will be in conflict with or in any way preclude, limit or inhibit Executive’s
ability to execute this Agreement or to carry out Executive’s duties and
responsibilities hereunder. In the event that the Company determines that
Executive’s duties hereunder may conflict with an agreement or arrangement to
which Executive is bound, Executive shall be required to cease engaging in any
such activities, duties or responsibilities (including providing supervisory
services over certain subsets of the



23
    

--------------------------------------------------------------------------------

    


Company’s business operations) and the Company will take steps to restrict
Executive’s access to, and participation in, any such activities. Any actions
taken by the Company under this Section 17(j) to restrict or limit Executive’s
access to information or provision of services shall not constitute Good Reason
for purposes of Section 7(e) hereof.
(k)
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

18.    Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof, including without limitation any term sheets or other
similar presentations.
19.    Counterparts. This Agreement may be executed in separate counterparts,
any one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement. Signatures
transmitted via facsimile or PDF will be deemed the equivalent of originals.
Remainder of page left intentionally blank


24
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written, to be effective as of the Effective Date.
BAUSCH HEALTH COMPANIES INC.
By:     /s/ Joseph C. Papa    


Name:    Joseph C. Papa
Title:    Chairman of the Board and CEO


EXECUTIVE
By:     /s/ Joseph F. Gordon    


Name:    Joseph F. Gordon






Signature Page to Joseph F. Gordon Employment Agreement
    

--------------------------------------------------------------------------------






EXHIBIT A
PRIOR INVENTIONS
1.    The following is a complete list of all Prior Inventions (as provided in
Section 16(d) of the attached Employment Agreement):














2.    Due to a prior confidentiality agreement, Executive cannot complete the
disclosure under Section 1 above with respect to the Prior Inventions generally
listed below, the duty of confidentiality with respect to which Executive owes
to the following party(ies):
Prior Invention
Party(ies)
Relationship
 
 
 










